TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 9, 2021



                                      NO. 03-21-00263-CV


               Author Manning The II and The Graphic Knights, Appellants

                                                v.

                             Sony and Sony Playstation, Appellee




        APPEAL FROM JUSTICE COURT PRECINCT 3 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 DISMISSED FOR WANT OF JURISDICTION --
                    OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment signed by the trial court on June 8, 2021. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.